Order entered November 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01257-CV

 JOHN W. PRILLER, INDIVIDUALLY AND D/B/A JOHN PRILLER & ASSOCIATES
                AND EDSEL F. MATTHEWS, JR., Appellants

                                                V.

             MORGAN COX, III AND DM FOREST CREEK LLC, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-04089-2014

                                           ORDER
       We GRANT appellants’ November 4, 2015 unopposed joint motion for first extension of

time to file briefs and ORDER the briefs be filed no later than December 17, 2015. Because this

is an accelerated appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE